Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”) dated as of April 11, 2005 is entered
into among SEQUA RECEIVABLES CORP., a New York corporation (the “Seller”), SEQUA
CORPORATION, a Delaware corporation (the “Servicer”), LIBERTY STREET FUNDING
CORP., a Delaware corporation (“Liberty Street”), as a CP Conduit Purchaser,
MARKET STREET FUNDING CORPORATION, a Delaware corporation (“Market Street”), as
a CP Conduit Purchaser, PNC BANK, NATIONAL ASSOCIATION, as Funding Agent for
Market Street and as Committed Purchaser for Market Street, and THE BANK OF NOVA
SCOTIA, a Canadian chartered bank acting through its New York Agency, as Funding
Agent for Liberty Street, as Committed Purchaser for Liberty Street and as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

R E C I T A L S

The parties hereto are parties to that certain Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2004, as amended, supplemented or
otherwise modified through the date hereof (the “Agreement”).

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

Certain Defined Terms.  Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.

Amendments to Agreement.  The Agreement is hereby amended as follows:

2.1       Exhibit I to the Agreement is hereby amended by adding the following
definitions as alphabetically appropriate:

“Chromalloy” means, collectively, Chromalloy Gas Turbine Corporation, Chromalloy
Castings Tampa Corporation and Chromalloy San Diego Corporation, and each of
their respective successors and assigns.



“Eligible Foreign Receivable” means a Pool Receivable originated by ARC
Automotive, Inc. or Chromalloy, the Obligor of which is a Foreign Obligor.



“Foreign Obligor” means an Obligor who is not a United States resident.



2.2       The definition of “Dilution Horizon” is hereby amended and restated in
its entirety as follows:

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of each calendar month by dividing: (a) the
aggregate amount of Receivables generated by the Originators during the last
calendar month by (b) the Net Receivable Pool Balance, plus the outstanding
balance of all Eligible Foreign Receivables which do not satisfy the conditions
in clauses (a)(i)(A) and (a)(i)(B) of the definition of “Eligible Receivable”.

2.3       The definition of “Dilution Reserve Percentage” is hereby amended by
deleting the percentage “11.5%” therein and substituting the percentage “12.5%”
therefor.

2.4       Clause (a)(i) of the definition of “Eligible Receivable” set forth on
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:

(a) the Obligor of which is (i) a United States resident or a Foreign Obligor;
provided, however, if such Obligor is a Foreign Obligor, then such Pool
Receivable shall be an Eligible Receivable only to the extent that such Pool
Receivable is an Eligible Foreign Receivable that satisfies each of the other
conditions of this definition of “Eligible Receivable” and:

(A) the Outstanding Balance of all Eligible Receivables of such Foreign Obligor
(together with the Outstanding Balance of Eligible Receivables of each Affiliate
of such Foreign Obligor) does not exceed an amount equal to (I) 1% multiplied by
(II) the aggregate Outstanding Balance of all Pool Receivables; and

(B) the aggregate Outstanding Balance of Eligible Receivables of all Foreign
Obligors then in the Receivables Pool does not exceed an amount equal to (I)
12.5% multiplied by (II) the Outstanding Balance of all Pool Receivables then in
the Receivables Pool, minus (III) the excess, if any, of the aggregate
Outstanding Balance of Pool Receivables of all Foreign Obligors then in the
Receivables Pool over an amount equal to: (x) 45% multiplied by (y) the
Outstanding Balance of all Pool Receivables then in the Receivables Pool,

2.5       The definition of “Loss Reserve Percentage” is hereby amended and
restated in its entirety as follows:

“Loss Reserve Percentage” means, on any date, the greater of: (a) 10% and (b)
(i) the product of (x) 2 times the highest average of the Default Ratios for any
three consecutive calendar months during the twelve most recent calendar months
multiplied by (y) the aggregate credit sales made during the five most recent
calendar months divided by (ii) the sum of the Net Receivables Pool Balance on
such day, plus the outstanding balance on such day of all Eligible Foreign
Receivables which do not satisfy the conditions in clauses (a)(i)(A) and
(a)(i)(B) of the definition of “Eligible Receivable”.

2.6       Clause (vii) of paragraph 2(f) of Exhibit IV to the Agreement is
hereby amended by deleting the number “100” therein and substituting the number
“125” therein.

2.7       The portion of Schedule II to the Agreement listing the Lock-box
Accounts at Fleet Bank is hereby amended and restated in its entirety as
attached hereto.

2.8       Schedule IV to the Agreement is hereby amended and restated in its
entirety as attached hereto.

2.9       Annex C to the Agreement is hereby amended and restated in its
entirety as attached hereto.

Representations and Warranties.  Each of the Seller and the Servicer hereby
represents and warrants to each CP Conduit Purchaser, each Committed Purchaser,
each Funding Agent and the Collateral Agent as follows:

Representations and Warranties.  The representations and warranties of such
Person contained in Exhibit III to the Agreement are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date).

Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are within its corporate powers and have been duly authorized
by all necessary corporate action on its part.  This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.

Termination Event.  No Termination Event or Unmatured Termination Event has
occurred and is continuing.

Effectiveness.  This Amendment shall become effective as of the date hereof upon
receipt by the Collateral Agent of the following, each duly executed and dated
as of the date hereof (or such other date satisfactory to the Collateral Agent),
in form and substance satisfactory to the Collateral Agent (unless otherwise
specified below):

counterparts of this Amendment (whether by facsimile or otherwise) executed by
each of the parties hereto and thereto;

a fully executed and effective amendment to that certain Lock-Box Agreement,
dated as of February 13, 2004, among the Servicer, the Collateral Agent and
Fleet National Bank, dated on or about the date hereof; and

such other documents and instruments as the Collateral Agent may request.

5.         Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect.  After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Amended and Restated Receivables
Purchase Agreement”, “the Receivables Purchase Agreement,” “this Agreement,”
“hereof,” “herein” or words of similar effect, in each case referring to the
Agreement, shall be deemed to be references to the Agreement as amended by this
Amendment.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement other than as set forth
herein.

8.         Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

9.         Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without reference to
conflict of laws principles.

10.       Section Headings.  The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
amendment or the Agreement or any provision hereof or thereof.

[signature pages begin on next page]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

SEQUA RECEIVABLES CORP.

/s/ James P. Langelotti

Vice President and Treasurer

SEQUA CORPORATION

/s/ Howard M. Leitner

Senior Vice President, Finance

LIBERTY STREET FUNDING CORP.,
as a CP Conduit Purchaser

/s/ Bernard J. Angelo

Vice President

THE BANK OF NOVA SCOTIA,

as Funding Agent for Liberty Street and as Committed Purchaser for Liberty
Street

/s/ Norman Last

Managing Director

THE BANK OF NOVA SCOTIA,

as Collateral Agent

/s/ Norman Last

Managing Director

MARKET STREET FUNDING CORPORATION,
as a CP Conduit Purchaser

/s/ Doris J. Hearn

Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Funding Agent for Market Street and as Committed Purchaser for Market Street

/s/ John T. Smathers

Vice President


SCHEDULE II


FLEET BANK
LOCKBOXES

LOCKBOX NUMBER

ACCOUNT NUMBER


ACCOUNT NAME

942 928 7885

SEQUA RECEIVABLES CORPORATION

673017

942 928 7973

SRC for CHROMALLOY ENGINE SERVICES GROUP

673019

942 928 7957

SRC for CHROMALLOY FLORIDA

673015

942 928 7965

SRC for CHROMALLOY COMPONENT SERVICES

70105

942 928 7930

SRC for CHROMALLOY LOS ANGELES

90394

942 928 7981

SRC for SEQUA CAN MACHINERY

90388

942 928 8001

SRC for FORMATEC TOOLING SYSTEMS

90392

942 928 7893

SRC for PRECOAT METALS

90390

942 928 7914

SRC for MEGTEC SYSTEMS INC.

90386

942 928 7949

SRC for CHROMALLOY SAN DIEGO

90384

942 928 7906

SRC for CASCO PRODUCTS CORPORATION

90509

949 148 5321

SRC for Chromalloy Arizona

90507

949 148 5313

SRC FOR Chromalloy Gas Turbine Corporation


SCHEDULE IV
EXCLUDED OBLIGORS



1.         UAL Corporation, a Delaware corporation, or any Affiliate or
Subsidiary thereof.

2.         Spirit Airlines, Inc., a Florida corporation, or any Affiliate or
Subsidiary thereof.


SPECIAL OBLIGORS AND SPECIAL CONCENTRATION PERCENTAGES

Special Obligor

Special Concentration
Percentage

General Electric Company

12.5%